Citation Nr: 0303018	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  94-45 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a stress fracture of the left instep.  

2.  Entitlement to service connection for an eye disability 
manifested by claimed lattice degeneration, retinal tears, 
headaches and dizziness.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected deviated nasal septum.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran and S.K.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1988 to March 1993.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in January 1995.  

The veteran also testified at a hearing before the 
undersigned Member of the Board in February 1997.  

The Board granted service connection on several other issues 
and remanded the issues noted on the preceding page to the RO 
for additional development of the record in March 1997.  




FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to have 
residuals of a stress fracture of the left instep manifested 
by pain and possible early degenerative changes of the talo-
navicular joint due to an injury in service.  

2.  The veteran currently is shown as likely as not to have a 
eye disability manifested by lattice degeneration, but not 
retinal tears, headaches and dizziness due to service.  

3.  The new criteria for rating diseases of the nose and 
throat are more advantageous to the veteran.  

4.  The veteran's service-connected deviated nasal septum is 
shown to be productive of a disability picture that more 
nearly approximates that of slight deformity and complete 
obstruction of the left nostril.   



CONCLUSIONS OF LAW


1.  By extending the benefit of the doubt to the veteran, the 
residuals of a stress fracture of his left instep manifested 
by pain and possible early degenerative changes of the talo-
navicular joint are due to an injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
eye disability manifested by lattice degeneration, but not 
retinal tears, headaches and dizziness is due to a disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

3.  On and after October 7, 1996, the criteria for the 
assignment of a 10 percent rating for the service-connected 
deviated nasal septum have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.97 including Diagnostic Code 6502 (effective as of Oct. 7, 
1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  This 
includes VA examination performed to evaluate the severity of 
the service-connected deviated nasal septum.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  In addition, in light 
of the favorable action taken hereinbelow, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A.  Residuals of a Stress Fracture of the Left Instep

A careful review of service medical records shows that the 
veteran sustained a blunt trauma to the mid-section of his 
left foot in 1990.  X-ray studies revealed no abnormalities.  
The assessment was that of rule out stress fracture.  

A report of VA examination in April 1993 shows that inversion 
and aversion of the veteran's left foot produced some pain in 
the dorsal aspect of the foot.  

Testimony of the veteran at a hearing at the RO before a 
Hearing Officer in January 1995 was to the effect that he was 
treated with anti-inflammatories, wraps, and rest in service, 
and that his foot condition was further aggravated by 
parachute jumps during military service.  

The testimony of the veteran at the hearing before the 
undersigned Member of the Board in February 1997 was to the 
effect that, while working in the weight room, someone 
dropped a plate that fell from the rack and hit the veteran's 
foot.  His foot swelled and turned colors, and he continued 
to experience difficulties with his foot.  

The veteran also testified that he was a medical liaison for 
his unit, and fairly expert to comment on the nature of his 
conditions and disabilities.  He testified that, following a 
forced 25-mile march, he was sent to the hospital for a bone 
scan.  

Following his discharge from service, the veteran testified 
that he continued to have a throbbing, nagging pain when he 
ran and that he had to be very careful when manipulating 
stairs and walking for long periods of time.  He has had no 
post-service treatment for his foot disability.  

The veteran underwent a VA examination in February 1999.  His 
medical history was reviewed.  The veteran reported that a 
bone scan performed in service was positive, which was the 
basis upon which a diagnosis of a stress fracture was made.  
While he did not have many problems with the foot, he stated 
that the foot became increasingly symptomatic primarily when 
using fins while snorkeling.  

Upon examination, the veteran was able to walk with an 
unremarkable gait pattern.  He was able to heel and toe walk.  
An examination of the left foot revealed equivocal, slight 
spurring over the talo-navicular joint on the dorsum of the 
left foot.  There was no tenderness to palpation.  

There was also a slight prominence over the dorsum of the 
right foot, but perhaps slightly more noticeable on the left.  
He had a full range of motion of the ankle, and normal 
strength of the flexors and extensors of the left foot and 
ankle.

X-ray studies revealed no abnormality.  The diagnoses were 
those of residuals of injury to the left foot, history of 
stress fracture per medical records; and possible early 
degenerative changes of talo-navicular joint of the left 
foot.  


B.  Lattice Degeneration with Retinal Tears, Headaches, and 
Dizziness

A careful review of service medical records shows that the 
veteran underwent an optometric evaluation in 1992.  The 
assessment was that of lattice degeneration, all quadrants.  

A report of VA examination in April 1993 shows the veteran's 
eye pupils to be equal and reactive to light and 
accommodation.

The testimony of the veteran at a hearing at the RO before a 
Hearing Officer in January 1995 was to the effect that he had 
banged his head up pretty well in a crash in service, but 
thought his problem with his eyes was mainly due to excessive 
eye strain.  The veteran testified that he had spent 8-hour 
and 10-hour shifts behind night vision equipment and 
surveillance equipment and never had any problems with his 
eyes until after doing so.  The veteran testified that he 
began having lots of headaches, dizziness and blurred vision.  

A report of VA eye examination in January 1995 reflects a 
diagnosis of diplopia.  

The testimony of the veteran at the hearing in February 1997 
was to the effect that, while in service, he began getting 
low shooting scores as well as headaches, and attributed the 
problems to excessive eyestrain.  The veteran testified that, 
upon examination of his eyes, he was told that he actually 
had tears in his retina and some black patches.  The veteran 
testified that he had never run into anything like this 
before. 

The veteran also testified that he had been in a medivac 
accident, with a crash landing in a rice paddy, and that his 
face had hit the deck upon impact and broke his nose.  

The veteran underwent a VA eye examination in February 1999.  
His corrected visual acuity was 20/20 for each eye.  Diplopia 
was not present, and there was no visual field deficit.  The 
diagnosis was that of bilateral peripheral retinal 
degeneration in both eyes.  The examiner noted that there was 
no detachment, tears or interference in visual acuity.  He 
also commented that the lattice was not responsible for the 
veteran's light sensitivity.  


C.  Deviated Nasal Septum 

A careful review of service medical records shows that the 
veteran had multiple trauma to his nose in 1991 and was 
treated for airway obstruction due to a deviated nasal 
septum.  A septoplasty was considered.  

A report of VA examination in April 1993 shows a history of 
fracture of the nose twice in 1990.  The veteran's left 
maxillary sinus was damaged and his nose bled when he had 
come out of a decompressing chamber.  Since then, the left 
maxillary sinus would swell whenever the veteran scuba dived.  

Upon examination, the bridge of the veteran's nose deviated 
to the right; there were tenderness and percussion of the 
left maxillary sinus.  The septum deviated to the left.  The 
floor of the nose was normal.  

The examiner was unable to see the inferior meatus and left 
turbinate or the middle left meatus of the left middle 
turbinate.  Olfactory was normal.  The diagnosis was that of 
status post maxillary sinusitis.  

The testimony of the veteran at a hearing at the RO before a 
Hearing Officer in January 1995 was to the effect that he 
continued to have nosebleeds and that, when he exercised and 
breathed out of his left nostril, the mucous membranes seemed 
to crack and tear.  

The testimony of the veteran at the hearing in February 1997 
was to the effect that he still had recurrent nosebleeds and 
difficulties breathing through the left side of his nose and 
that his deviated nasal septum posed some difficulties for 
him when coming out of the water from a dive.  

The veteran also testified that he had not had any surgical 
procedures on his nose, and that a CT scan showed scar 
tissue.  While there was no complete obstruction on the 
surface, the tissues would expand with oxygen absorption and 
become a blockage.  

X-ray studies taken in February 1999 showed normal sinuses.  

The veteran underwent a VA nose and sinus examination in 
February 1999.  He reported that his principal problem of 
concern was headaches.  The veteran reported being in a 
helicopter crash in 1992 and his continuing difficulties with 
diving.  He reported taking medications for headache pain.  

The examiner reviewed an MRI scan of the brain that, while 
not clear, showed right mid to posterior ethmoid 
mucoperiosteal thickening with overall number of ethmoid air 
cells.  This image suggested the possibility of ethmoidectomy 
or chronic inflammatory change.  The records also confirmed 
deviation of the nasal septum.  

Upon examination, there was an external deformity of the 
veteran's nose.  There was narrowing of the nasal airway and 
deviation of the septum.  There were pallor and edema of the 
nasal mucous membranes.  The pharynx was open and appeared 
normal, although there was some increase in nasopharyngeal 
lymphatic tissue.  There were no palpable lymph nodes.  There 
was no tenderness in the frontal or maxillary sinuses.  The 
frontal sinuses transilluminated very well, while the 
maxillary sinus transilluminated poorly.  

The diagnoses were those of a history of a fractured nose, 
with some left maxillary sinus problems while diving; 
abnormalities of the ethmoid sinuses; and more severe 
migraine headaches, increasing in number and severity and 
duration.  The examiner recommended that a neurologist review 
the veteran's complaints of headaches.  


III.  Legal Analysis-Claims for Service Connection

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects of the feet or eyes, and the Board presumes the 
veteran to have been in sound condition at the time of entry.  
Parker v. Derwinski, 1 Vet. App. 522 (1991).  


(A)  Residuals of a Stress Fracture of the Left Instep

In the instant case, there is no evidence that a stress 
fracture of the left instep preexisted service.  The 
veteran's service medical records show that he was treated on 
various occasions for left foot pain.  He also reported an 
injury to his left instep by a blunt object in service in 
1990.  

The veteran testified that he had not been medically treated 
for his foot injury since his separation from service.  The 
United States Court of Appeals for Veterans Claims has found 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

The post-service medical records document some pain in the 
dorsal aspect of the foot in 1993, within one month of 
discharge from service and current residuals.

The report of VA examination in 1999 reflects a diagnosis of 
residuals of injury to the left foot, history of stress 
fracture per medical records, and possible early degenerative 
changes of talo-navicular joint of the left foot.  

While a continuity of symptomatology of residuals of a left 
foot injury after service has not been demonstrated by 
medical evidence, the report of VA examination in 1999, in 
the Board's opinion, implicitly rather than explicitly, tends 
to show a causal nexus between current residuals and the 
veteran's injury to his foot in service.  See, e.g., 
Hodges v. West, 13 Vet. App. 287, as amended (2000).  There 
is no evidence to the contrary.

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of a left foot 
injury. The Board finds the veteran's testimony as to his 
continuing throbbing pain when running, manipulating stairs, 
or walking for long periods of time as credible.  The report 
of VA examination in 1999 also notes current residuals.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the veteran has 
residuals of a stress fracture of the left instep due to an 
injury in service. 

Under the circumstances, the veteran prevails as to his claim 
for service connection for residuals of a stress fracture of 
the left instep with application of the benefit of the doubt 
in his favor.  38 U.S.C.A. § 5107.  


(B)  Lattice Degeneration with Claimed Retinal Tears, 
Headaches and Dizziness

In the instant case, there is no evidence that lattice 
degeneration preexisted service.    The service medical 
records show that the veteran began having problems with his 
eyes in service in 1992, and he was diagnosed at that time 
with lattice degeneration.  The veteran also attributed the 
problems in service to excessive eyestrain using night vision 
equipment.  

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90  

VA's General Counsel held that retinitis pigmentosa and most 
other diseases of hereditary origin could be incurred or 
aggravated in service, in the sense contemplated by Congress 
in title 38.  They could be considered to be incurred in 
service if their symptomatology did not manifest itself until 
after entry on duty.  Id.  

The post-service medical records reflect diplopia in 1995, 
and a diagnosis of bilateral peripheral retinal degeneration 
in 1999.

The evidence of record is at least consistent with a history 
of lattice degeneration initially discovered in service.  The 
weight of the other competent evidence is now to the effect 
that lattice degeneration as likely as not manifested itself 
first in service.  In accordance with the binding opinion of 
VA's General Counsel, the Board finds that service connection 
is warranted for an eye disability manifested by lattice 
degenerative.  In reaching this decision, the Board has 
resolved any doubt in favor of the veteran.

However, the Board finds, based on its review of the record, 
that the veteran is not shown to have retinal tears, 
headaches or dizziness as a manifestation of any eye 
disability that was incurred in or aggravated by service.  


IV.  Legal Analysis-Evaluation of the Service-Connected 
Deviated Nasal Septum 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection has been established for the condition of 
the veteran's nasal septum, effective on the day following 
the date of discharge from service in March 1993. The RO has 
assigned a noncompensable rating.  

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502, effective prior to October 7, 1996.  

As the veteran's claim for a higher evaluation for a deviated 
nasal septum was pending when the regulations pertaining to 
diseases of the nose and throat were revised, he is entitled 
to the version of the law most favorable to him, although the 
new criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  

In this case the new regulations resulted in a higher 
evaluation for the service-connected deviated nasal septum.  
The new version of the regulations is, therefore, more 
favorable to the veteran.  

Under the revised rating criteria, a 10 percent rating is 
warranted for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502, effective as of October 7, 1996.  

Here, the most recent medical examination shows narrowing of 
the nasal airway and deviation of the septum.  The medical 
evidence also shows scar tissue, which the veteran testified 
tended to swell and cause blockage.  

The VA examiner also noted the presence of pallor and edema 
of the nasal mucous membranes.  Moreover, the veteran 
testified to difficulties breathing out the left side of his 
nose.  

Here, the Board finds that there is a deviation of the nasal 
septum and, at times, complete obstruction of one nostril.  
The evidence, in the Board's opinion, more nearly 
approximates the criteria for the assignment of a 10 percent 
rating under Diagnostic Code 6502, effective October 7, 1996.  

Accordingly, the Board finds that the veteran's present 
disability picture does  support the assignment of a 10 
percent rating for the service-connected deviated nasal 
septum.  

While the service-connected deviated nasal septum may have 
caused difficulties in breathing at times for the veteran, 
there is no competent evidence that the deflection produced 
marked interference with breathing space.  

In short, his disability picture does not meet the criteria 
for the assignment of a compensable rating under Diagnostic 
Code 6502, effective prior to October 7, 1996.

Thus, the old rating criteria of Diagnostic Code 6502 could 
not serve as the basis for awarding more than a 
noncompensable evaluation prior to October 7, 1996; or more 
than a 10 percent evaluation for the service-connected 
deviated nasal septum on and after October 7, 1996.  

Under the new criteria, the Board finds that no more than a 
10 percent evaluation is warranted by the objective 
manifestations of complete obstruction of the left nostril at 
times.  

As previously noted, the new criteria are only applicable to 
the period of time after their effective date. A review of 
the evidence shows objective manifestations of complete 
obstruction at times.  Such finding warrants a 10 percent 
rating under revised Diagnostic Code 6502.  38 C.F.R. § 4.7.  

The Board notes that a 10 percent rating is the maximum 
allowable under revised Diagnostic Code 6502.  



ORDER

Service connection for the residuals of a stress fracture of 
the left instep manifested by pain and possible early 
degenerative changes of the talo-navicular joint is granted.  

Service connection for an eye disability manifested by 
lattice degeneration, but not for retinal tears, headaches 
and dizziness is granted.  

As of October 7, 1996, a 10 percent rating for the service-
connected deviated nasal septum is granted, subject to the 
regulations applicable to the payment of VA monetary awards.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

